Citation Nr: 0730509	
Decision Date: 09/27/07    Archive Date: 10/09/07

DOCKET NO.  05-25 428A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to non-service connected death pension benefits.


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Associate Counsel




INTRODUCTION

The appellant claims entitlement to VA death benefits based 
upon the claimed recognized service of her husband from 
approximately April 1963 to July 1968.  He died in November 
1991.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a June 2005 determination of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.

In May 2007, the appellant was sent a letter notifying her 
that she was scheduled to appear for a Travel Board hearing 
in June 2007.  However, she failed to report for this hearing 
and provided no explanation for her failure to report.  Her 
hearing request, therefore, is deemed withdrawn. See 38 
C.F.R. §§ 20.702(d); 20.704(d) (2007).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

For the purpose of establishing entitlement to pension, 
compensation, dependency and indemnity compensation, VA may 
accept evidence of service submitted by a claimant, such as a 
DD Form 214, Certificate of Release or Discharge from Active 
Duty, or original Certificate of Discharge, without 
verification from the appropriate service department if the 
evidence meets the following conditions: (1) the evidence is 
a document issued by the US Service Department: (2) the 
document contains the needed information as to length, time, 
and character of service; and (3) in the opinion of VA, the 
document is genuine and the information contained in it is 
accurate. 38 C.F.R. § 3.203(a).  When the claimant does not 
submit evidence of service or the evidence submitted does not 
meet the requirements discussed above, VA shall request 
verification of service from the US Service Department 
(NPRC).  38 C.F.R. § 3.203(c).

In the case at hand, neither VA nor the appellant has been 
able to verify her husband's military service.  According to 
the appellant's October 2004 claim, the veteran was a 
Corporal First Class in the Army from April 1963 to July 
1968.  In January 2005, the NPRC informed VA that it was 
unable to identify the requested record based on the 
information that was furnished.  This response indicated that 
another search could be performed if additional information, 
including a veteran service number, could be obtained.  

An August 2005 deferred rating decision notes that the rank 
of "Corporal First Class" is not an Army rank and suggests 
that the appellant's husband may have served in the Navy or 
the Marine Corps.  In July 2005, the RO requested that the 
NPRC attempt to verify service by the appellant's husband 
based on this new information.  This request included the 
appellant's belief that her husband was in seventh cavalry, 
second battalion at Fort Ord.  According to the appellant, 
her husband served eight months in Vietnam.  There is no 
reply of record.  The Board therefore believes that a remand 
is necessary in order to follow up on this inquiry.

Accordingly, the case is REMANDED for the following actions:

1.  The appellant should be requested to 
provide any relevant information 
concerning her husband's reported military 
service, including any identifying 
information that would allow VA to 
formulate a specific request to the 
service department.  

2.  The RO should resubmit its service 
verification request to the NPRC or to any 
other appropriate source.  This request 
should specifically ask that the NPRC 
determine whether the appellant's husband 
may have served in the Army, the Navy, or 
the Marine Corps.  

3.  The appellant has indicated that her 
husband may have been treated for a heart 
problem at Fort Ord from May 1965 to July 
1965.  She has also stated that her 
husband was hospitalized in Battle Creek, 
Michigan, possibly at a VA facility or 
military facility, for a heart problem 
from March 1967 to June 1968.  On remand, 
the RO should determine whether either of 
these locations has treatment records that 
would corroborate the veteran's military 
service.  

 4.  After the above has been completed, 
and after any other development that is 
deemed appropriate, the RO must 
readjudicate the issue on appeal.  If the 
issue on appeal continues to be denied, 
the appellant must be provided a 
supplemental statement of the case.  The 
appellant must then be given an 
appropriate opportunity to respond.  
Thereafter, the case must be returned to 
the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).

_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



